DETAILED ACTION
In response to communications filed 04/18/2022 & 05/17/2022.
Claims 1-7 and 14-20 are canceled via Examiner’s Amendment.
Claims 8-13 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/17/2022 has been entered.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 05/27/2022 has been considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Gregory Hunt (Reg. No. 41,085) on May 27th 2022.

The application has been amended as follows:

IN THE CLAIMS:

Cancel claims 1-7 and 14-20.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The present invention teaches a system for routing of packets for lawful interception.  A forwarding function receives a plurality of media streams and forwards each media stream to a respective lawful intercept mediation server for at least one country associated with the media stream.  The forwarding function, in response to receiving a first packet and a first correlation identifier from at least one SBC, performs a destination lookup for a first media stream and associates a first correlation identifier for the media stream to a mediation server identifier in a mapping of correlation identifiers to the lawful intercept mediation server and sends the mediation server identifier for the first media stream to at least one session border controller.  This allows further management or control of the lawful interception of transmissions by each country’s law enforcement agencies.  Examiner notes none of the prior arts on record teach or fairly suggest the claimed limitations.  There exists prior art such as Bastien (US 2009/0141883 A1) that teaches a call content intercept to transmit copies of IP streams to a surveilling agency computer system.  There also exists prior art such as Imbimbo et al. (US 2012/0254403 A1) teaching a management function mediates obtained intercept related information and delivers the intercept related information to a law enforcement monitoring facility of a respective country.  However the prior arts on record alone or in combination fails to teach and/or suggest the SBC and forwarding function configurations in combination with the other recited features in claim 8.
Furthermore, Examiner had performed an updated search and the additional search does not yield other specific references that reasonably, either singularly or in combination with cited references, would result a proper rejection that would have anticipated or made obvious the claimed invention as a whole disclosed in independent claim 8 with proper motivation at or before the time it was effectively filed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAJEEB ANSARI whose telephone number is (571)270-5446. The examiner can normally be reached Monday-Friday 10am to 2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAJEEB ANSARI/Examiner, Art Unit 2468                                                                                                                                                                                                        

/KHALED M KASSIM/Primary Examiner, Art Unit 2468